Fourth Court of Appeals
                               San Antonio, Texas
                                      July 14, 2017

                                   No. 04-17-00058-CR

                               David Alexander ZUNIGA,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 226th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2016CR4390B
                         Honorable Sid L. Harle, Judge Presiding


                                     ORDER

       The Appellant’s Motion for Extension of Time to File Brief is GRANTED. The
appellant’s brief is due on July 17, 2017.



                                                 _________________________________
                                                 Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of July, 2017.



                                                 ___________________________________
                                                 Luz Estrada
                                                 Chief Deputy Clerk